DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2022 has been entered.

Response to Amendments/Arguments
The amendment made to claims 1 and 17, the cancelation of claims 2-3, the withdrawal of claim 16, and the addition of claims 18-19, as filed on July 27, 2022, are acknowledged. 
The newly added claim 18 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: claim 18 recites a pH of more than 7.0 to 8.6, which is not supported by the Specification as originally filed.
Applicant is required to cancel the new matter in the reply to this Office Action.
Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the arguments do not apply to new ground(s) of rejection in this Office action necessitated by the amendments made to the claims.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 18, there is no support for the pH range of more than 7.0 to 8.6 in the Specification as originally filed.
Regarding claim 17, it is dependent from claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Izawa et al. (US20140242798) in view of Fukasawa et al. (US20090047786).
Regarding claim 1, Izawa discloses a polishing agent (polishing composition, abstract) consisting essentially of: a water-soluble polymer comprising a copolymer of a monomer (A) which comprises at least one member selected from the group consisting of an unsaturated dicarboxylic acid, a derivative thereof. and salts of the unsaturated dicarboxylic acid and the derivative thereof and a monomer (B) other than the monomer (A), comprising an ethylenic double bond and no acidic group (maleic acid reads on monomer A, styrene reads on monomer B, paragraph 0024): a cerium oxide particle (ceria, paragraph 0027); a pH regulator (pH adjuster, paragraph 0038) and water (aqueous solution indicating that the composition comprises water, paragraph 0018); wherein: the polishing agent has a pH of 7 (paragraph 0037).  Izawa is silent about the composition comprises a dispersant which is an ammonium acrylate salt.  However, Izawa discloses that the composition comprises cerium oxide (ceria) abrasive particles (paragraph 0027).  In addition, Fukasawa teaches that a dispersant such as an ammonium acrylate salt is used in dispersing cerium oxide particles in a slurry and is beneficial for preventing sedimentation in the slurry (paragraphs 0048 and 0053).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use an ammonium acrylate salt as a dispersant as taught by Fukasawa for the slurry of Izawa, in order to prevent sedimentation of the slurry, with a reasonable expectation of success.  
Regarding claim 4, Izawa discloses wherein the average particle diameter of the cerium oxide particles is from 0.01 m to 0.1m (10 to 100 nm, paragraphs 0032-0033).
Regarding claim 5, Izawa discloses wherein the average particle diameter of the cerium oxide particles is from 0.01 m to 0.1m (10 to 100 nm, paragraphs 0032-0033), which overlaps with the range recited in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Regarding claim 6, Izawa discloses wherein the unsaturated dicarboxylic acid comprises maleic acid (paragraph 0024).  
Regarding claim 7, Izawa discloses wherein the monomer (B) comprises a cyclic compound containing a 6-membered ring (styrene,paragraph 0024).  
Regarding claim 8, Izawa discloses wherein the pH regulator is an acid (paragraph 0038).  
 Regarding claim 9, Izawa discloses wherein, in the copolymer, a unit based on the monomer (A) has a salt of a carboxy group (ammonium salt of a styrene-maleic acid, paragraph 0024).  
Regarding claim 10, Izawa discloses wherein the monomer (B) comprises styrene (paragraph 0024). 
Regarding claim 11, Izawa discloses wherein the unsaturated dicarboxylic acid comprises maleic acid, and the monomer (B) comprises styrene (paragraph 0024).  
 Regarding claims 13 and 14, Izawa discloses the water- soluble polymer in an amount of 0.01 mass% (paragraph 0026).  
Regarding claim 15, Izawa discloses the cerium oxide particle in an amount of 0.1 mass% (paragraph 0030).  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Izawa et al. (US20140242798) in view of Fukasawa et al. (US20090047786) as applied to claim 10 above, and further in view of Kato et al. (US20150147884).
Regarding claim 12, Izawa discloses wherein the monomer (A) comprises a structure unit derived from maleic acid (paragraph 0047).  Izawa is silent about least a part of maleic acid is esterified.  However, Izawa discloses that the copolymer comprises a structure unit derived from styrene and a structure unit derived from maleic acid (paragraph 0047).  In addition, Kato teaches that a copolymer comprising a structure unit derived from styrene and a structure unit derived from maleic acid in a polishing composition can have at least a part of the carboxy group is esterified (paragraphs 0046, 0050 and 0054).   Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use a copolymer comprising a structure unit derived from styrene and a structure unit derived from maleic acid wherein at least a part of maleic acid is esterified as taught by Kato in the composition of Izawa, with a reasonable expectation of success.  It has been held that substituting equivalents known for the same purpose is obvious.  See MPEP 2144.06 II.

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 19, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a polishing agent wherein the polishing agent has a pH of 8.0 to 8.6.  The closest cited prior art of Izawa discloses a pH of 7.0 or less. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIONG-PING LU/
Primary Examiner, Art Unit 1713